SHIRLEY S. ABRAHAMSON, C.J.
¶ 104. (dissenting). I join the reasoning set forth in Justice N. Patrick Crooks' dissent, which focuses on the defendant's Sixth Amendment right to a public trial.
¶ 105. I write separately to focus on the violations in the instant cases of the public's right to open court proceedings, a right with deep historical roots in the First Amendment to the United States Constitution, in Wisconsin statutes dating back to 1849, and in the common law. Even if the defendant voluntarily and knowingly agrees to a closure, the public retains a right to open judicial proceedings. The public's right cannot be waived by the defendant. Rather, the public's right is an obligation that the court must enforce sua sponte.
¶ 106. The news media and the public have rights to open court proceedings, "guaranteed by the First Amendment. . . [and] buttressed by the Wisconsin Constitution and state statutes. They may not be diminished without a court's very careful consideration that is detailed on the record."1
*163¶ 107. The majority opinion is filled with soaring rhetoric deploring closed court proceedings and with solemn, sober admonitions to circuit courts about the procedures to be followed before closing a proceeding to the public. The majority opinion fittingly declares that in the present cases, the circuit court's "good intentions cannot hide its seriously mistaken approach in the two cases" and goes on to chastise the circuit court as follows:
What is troublesome here is the court's failure to appreciate that it could not act alone in addressing these concerns.
The closure must be tailored ..., alternatives to closure must be considered, and judicial findings sufficient to support the closure must be made.
The transcript suggests that the court made up its mind to close the courtroom without explaining the situation fully or soliciting the input of affected interests.2
¶ 108. The majority opinion concedes that the closures in the instant cases were improper. It accepts that closures have been characterized as structural error,3 i.e., an error subject to automatic reversal, an error that "infect[s] the entire trial process and necessarily render[s] a trial fundamentally unfair."4
¶ 109. Yet the majority opinion renders the lofty legal tenets meaningless as it empowers circuit courts *164to close courtrooms to the public without any compelling reason and offers no remedy for the circuit court's violations of the public's right to open court proceedings.
¶ 110. The judiciary must enforce the fundamental right of the public to open court proceedings.
¶ 111. Rather than enforce the public's right, the majority simply throws up its collective hands and sends a jarring message: This court will not honor the legal commandments of the United States and Wisconsin Constitutions, the statutes, and the common law.
¶ 112. The majority opinion asserts that "it would seem odd to allow a reversal of a judgment based on the demand of a member of the public." Majority op., ¶ 40 n.12. But the majority opinion does not explain what is "odd" about this court's enforcement of constitutional, statutory, and common-law mandates that court proceedings be open.
¶ 113. Unlike the majority opinion, I do not view enforcement of public rights to open court proceedings as "inimical to an efficient judicial system." Majority op., ¶ 7. I view enforcement of the public right to open judicial proceedings as essential to an accountable judiciary deserving of the public's trust and confidence in the fair administration of justice. "It is hard to demonstrate . . . fairness if the court is closed."5
¶ 114. The issue is what is the remedy in the present case for the violation. Different facts and circumstances dictate different remedies.6 The record demonstrates that closing courtrooms in Fond du Lac *165County during voir dire without a compelling justification is a repeated practice.7 Consequently, in the instant cases, the remedy for the repeated violations of the *166constitutions, Wis. Stat. § 757.14, and the common law public trial right must be to reverse the judgments of the circuit court and remand the causes to the circuit court for new trials. The recurring illegal practice of closing voir dire in Fond du Lac County must end. It is the responsibility of the trial and appellate courts of the State to keep judicial proceedings public and open:
[T]he great virtue in our Anglo-American court system is that it is open to the public so that all will know that the courts, as instruments of government, are defending the rights of the people and are not suppressing them. Thus it will be rare indeed when a trial judge can appropriately and in the exercise of discretion conclude that the quest for justice will be better served by secrecy than by public disclosure.8
¶ 115. The two cases before the court are not rare cases justifying closed courtrooms. It is this court's task to protect the public's right to open court proceedings. Accordingly, I dissent.
I
¶ 116. Our forebears thought the public right to open court proceedings so important that they firmly embedded and protected the right in three vital legal sources: The United States and Wisconsin Constitutions, the Wisconsin statutes dating back to 1849, and the common law.
¶ 117. The United States Constitution and Wisconsin Constitution guarantee the right of the public to attend trials. The right of the public to attend trials under the First Amendment has been recognized as *167protecting distinctly public rights, notwithstanding the interests of criminal defendants under the Sixth Amendment.9
¶ 118. The right to attend public trials "is implicit in the guarantees of the First Amendment; without the freedom to attend such trials, which people have exercised for centuries, important aspects of freedom of speech and of the press would be eviscerated."10
¶ 119. The public's constitutional right to public access to a trial plays a particularly significant role in the proper functioning of the judicial process and the government as a whole.11 Public scrutiny serves as "an effective restraint on possible abuse of judicial power."12
¶ 120. Indeed, the United States Supreme Court has recognized that any deprivation of the public right *168to open court proceedings requires the highest level of judicial scrutiny, declaring that a court closing a courtroom must show "that the denial is necessitated by a compelling governmental interest, and is narrowly tailored to serve that interest."13 A court must consider alternative means before engaging in a closure of the courtroom: "Absent consideration of alternatives to
closure, the trial court could not constitutionally close the voir dire."14
¶ 121. The Wisconsin statutes echo the strong constitutional protection of the public right to open court proceedings. The public right to open court proceedings has been entrenched in Wisconsin statutory law since the legislature declared in 1849: "The sittings of every court within this state shall be public, and every citizen may freely attend the same."15
¶ 122. The 1849 legislature's "clear and express legislative policy that courts are to be open to all the people"16 has, over the last 165 years, remained in the statutes in the same language, with an "extremely limited" limitation on "the scope of this legislative mandate . . . that a court sitting shall be public" — a limitation not applicable to the present cases.17 Wisconsin Stat. § 757.14 now provides as follows:
The sittings of every court shall be public and every citizen may freely attend the same, except if otherwise expressly provided by law on the examination of persons charged with crime; provided, that when in any court a cause of scandalous or obscene nature is on trial the presiding judge or justice may exclude from the *169room where the court is sitting all minors not necessarily present as parties or witnesses (emphasis added).
¶ 123. In interpreting and applying Wis. Stat. § 757.14, the court has declared:
• Voir dire is presumptively to be open to the public.18
• In the proper exercise of discretion a circuit court may close a sitting of a court.19
• Exclusion of the public from voir dire may constitute an erroneous exercise of discretion on the part of the trial court.20
• The circumstances to close a courtroom must be compelling.21
• To close a courtroom, the circuit court must make findings of fact with specificity; the process must be a rational one and must be demonstrated on the record.22
• The tenor and general position of Anglo-American law is presumptively that a fair trial cannot be had unless the trial is open and subject to public scrutiny.23
¶ 124. The majority opinion concedes that the circuit court orders in the instant cases "likely violated Wis. Stat. § 757.14."24
¶ 125. In addition to the constitutional and statutory mandates, the public right to open court proceedings is rooted in our Anglo-American common-law *170heritage.25 The United States Supreme Court has detailed the common-law history of the public trial right, recognizing that it arose in response to the secret or closed trial, which "had become an instrument for the suppression of political and religious heresies in ruthless disregard of the right of an accused to a fair trial."26 The public right to attend trial at common law extended not only to trial proceedings, but also to other essential court proceedings attached to trial, including jury selection and voir dire proceedings.27
¶ 126. The public right to open court proceedings "is a reflection of the notion, deeply rooted in the common law, that justice must satisfy the appearance of justice."28 The value that anyone is free to attend court *171proceedings "gives assurance that established procedures are being followed and that deviations will become known."29 Our constitutional, statutory, and common-law sources of law require that courts hold their doors open to guarantee the integrity of their judicial proceedings.
II
¶ 127. Thus, three sources of law separately and in combination mandate that court proceedings be open. To whom are these mandates addressed? The courts!
¶ 128. The public right to attend court proceedings is not, as the majority opinion would have you believe, a right that requires a party to the litigation or a member of the public to act in order to enforce it. The responsibility to keep court proceedings open lies with each court.
¶ 129. Contrary to the majority opinion's protestations,30 the issue of the circuit court's compliance with the right of the public to attend open court is now before this court. The constitutions, Wis. Stat. § 757.14, and the common law are mandates on the courts— mandates which the courts are required to observe regardless of the parties' or public's position.
¶ 130. As this court has noted in another context, a statutory mandate serves as a requirement on the courts themselves. The courts are obligated to obey those mandates, sua sponte, regardless of the parties' positions:
*172The harmless error rule... is an injunction on the courts, which, if applicable, the courts are required to address regardless of whether the parties do. See Wis. Stat. § 805.18(2) (specifying that no judgment shall be reversed unless the court determines, after examining the entire record, that the error complained of has affected the substantial rights of a party).
State v. Harvey, 2002 WI 93, ¶ 47 n.12, 254 Wis. 2d 442, 647 N.W.2d 189 (emphasis added).
¶ 131. Like the harmless error rule, the public right to open court proceedings is a mandate on the courts, which the courts, including this court, must address. Even an issue not raised by any party is properly before the court when our law places that responsibility on the court. The statute in the instant case explicitly directs that judicial proceedings "shall be public and every citizen may freely attend the same."31
¶ 132. The duty to ensure that this mandate is carried out falls on the judges of the state, including the justices of this court, who must maintain the integrity of the court system by following the law: "A judge shall respect and comply with the law .. . ."32 The law requires that court proceedings be open, and "[t]he judge alone controls the courtroom .. . ."33
*173¶ 133. If court proceedings are to be closed, the court must articulate clear reasons on the record for contravening the explicit mandate of the Constitutions, statutes, and common law to keep court proceedings open:
[T]he closure of a courtroom should ensue only when not to do so would defeat the very purpose of the court proceedings or would otherwise substantially impinge upon widely held public values which have been declared by the legislature in particular circumstances to supersede the general public policy of the open courtroom.
[A]lthough a courtroom can be closed in the exercise of discretion, the circumstances necessary to trigger the discretion to close a courtroom must be compelling indeed.34
A court's power to close a proceeding may be exercised only if the court follows a procedure that balances a *174compelling interest in closing the courtroom against the public's interest in freely attending court proceedings:
The trial judge should recite on the record the factors that impel him to close the courtroom and why such factors override the presumptive value of a public trial. The findings of fact must be made with specificity. The process must be a rational one, and the rationality of it must be demonstrated on the record, showing that the conclusion was reached on facts of record or which are reasonably derived by inference from the record. Upon review an appellate court should be able to determine from the record whether discretion was in fact exercised and whether a reasonable judicial mind could have reached the conclusion it did. A trial court is required to hold a hearing and publicly reach a conclusion based on the exercise of discretion prior to ordering a closing. The parties, and members of the public present in court, may appear at such hearing.35
¶ 134. It is thus the obligation of each court to make the public right to open judicial proceedings a reality.
Ill
¶ 135. In the instant cases, the circuit court did not meet the necessary burden to justify closure of the courtroom, either under the constitutions, Wis. Stat. § 757.14, or the common law. In each of the instant cases, the circuit court did not articulate that it was exercising its discretion to close a courtroom "to assure *175justice would not be thwarted"36; it failed to provide a compelling reason for closure; and it did not seek alternatives to closure. The circuit court thus improperly barred the public from the proceeding, as the majority opinion acknowledges.37
¶ 136. In Seaton, the circuit court gave the following justifications for its closing of the courtroom. First, the circuit court noted the comfort of seating the jurors:
Obviously we're short on space. And [the jurors'] comfort and availability will not be compromised by anyone else in the courtroom if it becomes necessary, I'm just going to excuse everybody in the courtroom, that's the way it's going to be.
Later, the circuit court noted that it wanted to prevent disruptions in the courtroom or conversations with potential jurors:
If there is one hint of one word of any juror at all for any reason, all are going out. Okay? I'm not going to pick and choose or identify any particular individual. Mum is the word while the Court is engaged in its voir dire .... And if one person says one thing or makes one comment that I can hear up here, the whole courtroom is going to be cleared of those individuals. All right?
¶ 137. Regarding the circuit court's first concern —the comfort of and availability of seating for the jurors — nothing in the record or in the case law suggests that this rationale rises to the level of a compelling government interest or that this interest could not have been met by alternative means.
¶ 138. Regarding the circuit court's second concern — disruptions created by members of the public —nothing in the record evidences any disruption by *176members of the public. The circuit court issued its warning, but made no finding of any disruption.
¶ 139. In Pinno, the circuit court stated its reasoning for closure at the postconviction evidentiary proceeding as a generalized "interest of justice," "for other reasons," and as a "numbers issue":
[T]he Court had no choice other than to limit admission of the public to the courtroom in the interest of justice and for other reasons that I'll comment on. But it was a numbers issue at that point.
¶ 140. The circuit court does not elaborate on any "interest of justice" or "other reasons" for closing the courtroom. As in Seaton, the circuit court justified closure on the number of jurors in the courtroom. As in Seaton, there was no evidence that the jury and the public could not, in some manner, have been accommodated in the courtroom safely.
¶ 141. Our case law requires that if court proceedings are to be closed, "[a] trial court is required to hold a hearing and publicly reach a conclusion based on the exercise of discretion prior to ordering a closing."38 The circuit court held no such hearing prior to closure in the instant cases.
¶ 142. The circuit court did not demonstrate a compelling interest for excluding the public. The circuit court abdicated its constitutional, statutory, and common-law responsibilities. This court should not do the same.
¶ 143. I would reverse the judgments of the circuit courts and remand the causes to the circuit courts for a new trial.
*177¶ 144. For the foregoing reasons, I dissent.
¶ 145. I am authorized to state that Justice ANN WALSH BRADLEY joins this dissent.

 Majority op., ¶ 70.


 Majority op., ¶¶ 69, 71, 72, 74.


 Majority op., ¶¶ 49-50 (citing Waller v. Georgia, 467 U.S. 39 (1984); United States v. Gonzalez-Lopez, 548 U.S. 140, 148-49 (2006); Neder v. United States, 527 U.S. 1, 8 (1999); Arizona v. Fulminante, 499 U.S. 279, 294 (1991)).


 State v. Ford, 2007 WI 138, ¶ 42, 306 Wis. 2d 1, 742 N.W.2d 61 (quoting Neder, 527 U.S. at 8).


 Majority op., ¶ 78.


 Although in some cases of erroneous court closures a remedy of disclosure of the transcript may be appropriate, see State ex rel. La Crosse Tribune v. Circuit Court, 115 Wis. 2d 220, 242, 340 N.W.2d 460 (1983), in other cases, a different remedy *165may be appropriate. See Waller, 467 U.S. at 50 (determining that "the remedy should be appropriate to the violation").
This court has recognized that the appropriate remedy is one that conforms to the particular facts and circumstances of the case. Cf. State v. Deilke, 2004 WI 104, ¶ 25, 274 Wis. 2d 595, 682 N.W.2d 945 (summarizing our case law as basing the appropriate remedy for material and substantial breach of a plea agreement on the totality of the circumstances); Summers v. Touchpoint Health Plan, Inc., 2008 WI 45, ¶¶ 44-47, 309 Wis. 2d 78, 749 N.W.2d 182 (selecting appropriate remedy in wrongful termination case to "return to the status quo prior to the arbitrary and capricious termination actions"); State v. Beyer, 2006 WI 2, ¶¶ 48-62, 287 Wis. 2d 1, 707 N.W.2d 509 (considering the appropriate remedy in a due process violation during civil commitment proceedings based on the purposes of the statute, the nature of the error, and the ability of the remedy to correct the error).


 A deputy at the courthouse, Michael Hardengrove, asserted that closure of the courtroom was a repeated event for voir dire:
Q: Based on your experience working as courthouse security, do you recall times when a courtroom may have heen cleared to make room for potential jurors?
A: Yes. That has heen done in the past when the jury pool is large and the courtroom is not big enough to hold everyone.
Q: What happens in those cases in which the jury pool is large?
A: The jury pool gets priority over other people. I have known of situations in which the jury pool was so large that the questioning began in the basement of the courthouse before moving to the courtroom.
Q: So at the time of Mr. Seaton's trial, it wasn't unusual for the courtroom to be emptied to make sure there was enough room for the jury panel?
A: No, it wasn't unusual.
See majority op., ¶ 19 n.7; J. Crooks' dissent, ¶ 147 & n.l.


 La Crosse Tribune, 115 Wis. 2d at 242.


 Notably, for example, in Press-Enterprise Co. v. Superior Court (Press-Enterprise I), 464 U.S. 501, 504 (1984), the defendant favored closure, arguing that failure to seal certain records would "violate the jurors' right to privacy." Nonetheless, the United States Supreme Court held that the public right to open trials required enforcement.


 Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580 (1980) (Burger, C.J., joined by White, J. & Stevens, J.) (internal quotation marks & citation omitted); see also Richmond Newspapers, 448 U.S. at 592 (Brennan, J., concurring in the judgment, joined by Marshall, J.) ("[0]pen trials are bulwarks of our free and democratic government: public access to court proceedings is one of the numerous 'checks and balances' of our system, because contemporaneous review in the forum of public opinion is an effective restraint on possible abuse of judicial power.") (internal quotation marks and citations omitted).


 In Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 606 (1982), the Court held, inter alia, that to justify exclusion of the press and public from criminal trials, the state must show that closure is necessitated by a compelling government interest and is narrowly tailored to serve that interest.


 In re Oliver, 333 U.S. 257, 270 (1948).


 Globe Newspaper Co., 457 U.S. at 606-07.


 Press-Enterprise I, 464 U.S. at 511.


 1849 Rev. Stat. ch. 87, § 17.


 La Crosse Tribune, 115 Wis. 2d at 232.


 Id at 231.


 Id. at 233.


 Id.


 Id. at 238.


 Id. at 223, 238, 240.



 Id.



 Id. at 236.


 Majority op., ¶ 40 n.12.


 The Wisconsin Constitution adopted the common law unless otherwise altered or suspended by the legislature or modified by the courts. Article 14, Section 13 of the Wisconsin Constitution provides as follows:
Section 13. Such parts of the common law as are now in force in the territory of Wisconsin, not inconsistent with this constitution, shall be and continue part of the law of this state until altered or suspended by the legislature.
For a more extensive history of the common-law public right to trial, see Richmond Newspapers, 448 U.S. at 563-75 (Burger, C.J., plurality op., joined by White, J. and Stevens, J.), which discusses at length the common-law roots of the public trial right, and notes that "[f]rom this unbroken, uncontradicted history, supported by reasons as valid today as in centuries past, we are bound to conclude that a presumption of openness inheres in the very nature of a criminal trial under our system of justice."


 In re Oliver, 333 U.S. 257, 269 (1948).


 Press-Enterprise I, 464 U.S. at 506-08 (describing the openness of jury selection processes at English common law and that "public jury selection thus was the common practice in America when the Constitution was adopted").


 Levine v. United States, 362 U.S. 610, 616 (1960) (internal quotation marks & citation omitted).


 Press-Enterprise I, 464 U.S. at 508 (internal quotation marks & citations omitted).


 Majority op., ¶ 40 n.12.


 Wis. Stat. § 757.14 (emphasis added). Compare Wis. Stat. § 805.18(2) ("No judgment shall be reversed or set aside or new trial granted ... unless in the opinion of the court to which the application is made ... it shall appear that the error complained of has affected the substantial rights of the party seeking to reverse or set aside the judgment, or to secure a new trial.") (emphasis added).


 SCR 60.03(1).


 State v. Champlain, 2008 WI App 5, ¶ 34, 307 Wis. 2d 232, 744 N.W.2d 889 (declaring that only a judge, not a jail *173administrator, can make a decision regarding restraints for a prisoner in the courtroom).


 La Crosse Tribune, 115 Wis. 2d at 235.
Sister states with similar statutory language have, like Wisconsin, required the courts to enforce the mandate for public court proceedings and have placed a heavy burden on courts to demonstrate a compelling reason for closure.
In interpreting a substantially similar statute providing for public access to open court, the California Supreme Court declared:
The need to comply with the requirements of the First Amendment right of access may impose some burdens on trial courts. But courts can and should minimize such inconveniences by proposing to close proceedings only in the rarest of circumstances, as explained above. Accordingly, the burden imposed by requiring trial courts to give notice of a closure hearing and make the constitutionally required findings, and the ensuing burden imposed by permitting review of closure orders by extraordinary writ, will not unduly encumber our trial or appellate courts.
*174NBC Subsidiary (KNBC-TV), Inc. v. Superior Court, 980 P2d 337, 371 (Cal. 1999).


 La Crosse Tribune, 115 Wis. 2d at 236-37 (cited by majority op., ¶ 76).


 La Crosse Tribune, 115 Wis. 2d at 238.


 Majority op., ¶ 69.


 La Crosse Tribune, 115 Wis. 2d at 237. See also majority op., ¶ 76.